Case 4:20-cv-03056-DMR Document 79-5 Filed 09/14/20 Page 1 of 6




                EXHIBIT E
Case 4:20-cv-03056-DMR Document 79-5 Filed 09/14/20 Page 2 of 6
Case 4:20-cv-03056-DMR Document 79-5 Filed 09/14/20 Page 3 of 6
Case 4:20-cv-03056-DMR Document 79-5 Filed 09/14/20 Page 4 of 6
Case 4:20-cv-03056-DMR Document 79-5 Filed 09/14/20 Page 5 of 6




       Step 7                                     Step 8




                               4
Case 4:20-cv-03056-DMR Document 79-5 Filed 09/14/20 Page 6 of 6
